Van Fleet, J., dissenting.
I dissent.
Further consideration of this case on rehearing has satisfied me that the conclusion reached in Department, and now adhered to, in the main opinion, is wrong as involving a too narrow construction of the statute. While it is true that no specific provision of the statute gives to the controller or attorney general the power to serve the notice required by section 3785 of the Political Code, I think that such power, as to the controller at least, fairly and necessarily arises by implication, when the several sections of the code bearing upon the subject are construed together.
*136In the first place, the code expressly provides for the state becoming the purchaser at delinquent tax sales (Pol. Code, sec. 3773); and there are provisions expressly contemplating the making of a deed to the state in any instance where it becomes such purchaser.. (Pol. Code, sec. 3817.) At the same time the state is not exempted from the provisions of sections 3785 requiring the purchaser, or some one authorized in his behalf, to give notice of his application for a deed, since it is therein provided that “ no charge must be made by the collector for the making of any such deed, where the state is the purchaser; and the acknowledgment of all such deeds .... shall be taken by the county clerk free of charge.” In fact, it is evident that the state has been put in the same category in all respects, excepting as to the time within which property sold to it can be redeemed, as private individuals.
This being so, who is to act in behalf of the state in giving the notice required by section 3785 ? Certainly the legislature should not be held to have left so glaring a hiatus in the law upon a subject of so much importance to the people, if by a reasonable construction the apparent omission in the scheme provided can be supplied. And I think this can be done by a reference to the sections of the code prescribing the duties of the controller.
By section 433 of the Political Code it is made the duty of the controller “ to superintend the fiscal concerns of the state.” He is required to direct and superintend the collection of all moneys due the state in relation to the “ assessment, collection, and payment of the revenue,” and against persons who have become possessed of money or property of the state, which they fail to pay over, and against all debtors of the state. And he may bring suit to recover in all such cases.
The powers thus conferred are very broad and comprehensive in their scope, and it is apparent that they must be necessarily held to include any incidental acts requisite to give full and complete effect to the primary *137functions therein enumerated. He is given power to institute suits to recover not only the revenue but the property of the state. By its purchase at a tax sale the state acquires a property in the land, which it is thus made the duty of the controller to perfect and secure. This can only be done by the giving of the notice required by section 3785, and that the power of the controller to give such notice is necessarily implied is, to my mind, obvious. Having the power, and the act being merely ministerial, he can direct it to be done through the agency of another. And the existence of this power in the controller was, in my judgment, in contemplation by the legislature when they failed to make more specific provision on the subject.
Garoutte, J., concurred.